DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 07/20/2022.
Claims 1-4, 9-11, 16-18 are amended. 
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl (US 20150025612 A1) in view of Sommer (US 20060122682 A1) (both cited previously) in further view of Chitre (US Patent No. 6430447 B1).
Re. claims 1-2, 9-10 and 16-18, Haasl discloses a biostimulator system/method (figure 1, implantable apparatus 100), comprising: 
a transport system including a catheter having a distal end (paragraph 0022 – “the electrostimulation electrode body 110 can be a part of a stimulation delivery system such as a lead, a catheter, or other stimulation delivery device”); and 
a biostimulator coupled to the distal end (paragraphs 0022-0023) and including a housing including a housing wall containing an electronics compartment (figure 1; paragraph 0023 – “The stimulator can include circuitry or a processing unit configured to process the sensed biopotential or physiological signals and generate information indicative of patient diagnostics or therapy efficacy”), an outer fixation element coupled to the housing, wherein the outer fixation element includes an outer helix, an inner fixation element coupled to the housing, wherein the inner fixation element includes an inner helix radially inward of the outer helix (figures 2A-4B disclose embodiments of secondary helical fixation members radially inward of the primary helical fixation members).
Haasl does not explicitly disclose a first low-polarization coating on an outer surface of the inner fixation element wherein the first low-polarization coating includes a first layer having titanium nitride and a second layer having platinum black, but Sommer discloses implantable leads with a known method of coating helical fixation elements with low-polarization coating from materials such as platinum black and titanium nitride (paragraph 0077 – “the helix is formed of platinum metal or a platinum alloy and the uninsulated helical outer surface is coated with a coating from the group consisting of titanium nitride, iridium oxide, platinum black and carbon nanotubes”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known techniques as taught by Sommer into the system/method of Haasl in order to “enhance the characteristics of the tissue-electrode interface to decrease post pulse delivery polarization and stabilize impedance changes” (Sommer paragraph 0068).
The combined invention does not explicitly disclose a first and second layer of low polarization electrodes of titanium nitride and platinum black respectively, but Chitre discloses a stimulating electrode with a fixation element sheath 36 with layers of a “layer 56 of titanium nitride and an overlying layer 58 of platinum black” (column 5, lines 15-18).  Using this known composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the low-polarization composition as taught by Chitre into the combined invention in order to provide for “corrosion resistance and providing an interface with increased electrode/tissue capacitance” (column 1, lines 22-26).

Re. claims 3-4, 11 and 18, although the combined invention of Haasl in view of Sommer does not explicitly teach wherein the first layer is between the second layer and the outer surface, it is reminded that the “selection of any order of mixing ingredients is prima facie obvious”, as per In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), and “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”, as per In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to try the known low-ionization coating into the claimed layer mix in order to “enhance the characteristics of the tissue-electrode interface to decrease post pulse delivery polarization and stabilize impedance changes” (Sommer paragraph 0068).  


Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl (US 20150025612 A1) in view of Sommer (US 20060122682 A1) in further view of Chitre (US Patent No. 6430447 B1) as applied to claims 1-4, 9-11, and 16-18  above, and further in view of Cho (US 20170105635 A1) (cited previously).
Re. claims 5-6, 12-13 and 19, the combined invention of Haasl in view of Sommer teaches the claimed invention except the system/method further comprising a battery assembly, including a cell can containing an electrolyte and a housing mounted on a distal end of the cell can, an attachment feature including a stem having an annular stem wall extending between a base and a button and a second low-polarization coating on an exterior surface of the attachment feature; Cho discloses a biostimulator system comprising: 
a battery assembly including a cell can containing an electrolyte (figure 2A element 52; paragraph 0031 – incorporating U.S. Pat. No. 8,541,131 (Lund, et al.) in its entirety, where column 1, lines 48-column 2 lines 15 disclose the battery cell contains an electrolyte), wherein the housing is mounted on a distal end of the cell can (figure 2A); 
an attachment feature mounted on a proximal end of the cell can, wherein the attachment feature includes a stem having an annular stem wall extending between a base and a button (see annotated figure 2A); and 
a second low-polarization coating on an exterior surface of the attachment feature wherein the second low-polarization coating includes one or more of titanium nitride or iridium oxide (paragraph 0045 – electrodes 20,22 of the attachment feature “may be, without limitation, titanium, platinum, iridium or alloys thereof and may include a low polarizing coating, such as titanium nitride, iridium oxide, ruthenium oxide, platinum black among others”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the known elements of the analogous Cho in order to stimulate target regions of interest.

Re. claims 7, 14 and 20, although the combined invention does not explicitly teach the first low-polarization coating has more microstructure than the second low-polarization coating, it is reminded that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled”, as per In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microstructure of the low-polarization coatings as taught by Sommer and Cho in order to “enhance the characteristics of the tissue-electrode interface to decrease post pulse delivery polarization and stabilize impedance changes” (Sommer paragraph 0068).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haasl (US 20150025612 A1) in view of Sommer (US 20060122682 A1) in further view of Chitre (US Patent No. 6430447 B1) and in further view of Cho (US 20170105635 A1) as applied to claims 5-7, 12-14, and 19-20  above, and further in view of Bornzin (US 20130116740 A1) (cited previously).
Re. claims 8 and 15, the combined invention does not explicitly disclose wherein the attachment feature is an anode of the biostimulator, but Cho discloses the attachment feature electrode 20 and the known element of return anode electrodes, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the anode electrode in to the attachment feature electrode 20 in order to sense cardiac electrical signals and deliver stimulation pulses (Cho paragraph 0082).
The combined inventio of Haasl/Sommer/Cho teaches the claimed invention except for the inner fixation element is a cathode of the biostimulator, but Bornzin discloses a biostimulator embodiment with the known element of cathodic fixation elements, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the known cathodic fixation element in order to deliver stimulation pulses.

Response to Arguments
Applicant’s arguments, filed 07/20/2022, with respect to the objections have been fully considered and are persuasive.  The objections of 04/25/2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed discloses biostimulators with biostimulators with helical fixation elements and/or low-polarization coating with catheters:
Brabec (US 20050049665 A1).
Ostroff (US 20110077708 A1 and US 20130324825 A1).
Khairkhahan (US 20120116489 A1).
Lund (US Patent No. 8541131).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792